Citation Nr: 0825542	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  97-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from December 1943 to October 
1947.  He died in February 1997.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Board denied the appeal in a decision of 
April 2005. The appellant subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order issued in May 2005, the Court granted a 
Joint Motion to vacate the Board's decision and remand the 
case for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay 
of this matter, in light of recent litigation, a remand is 
necessary in order to ensure compliance with the new notice 
and assistance requirements of the United States Court of 
Appeals for Veterans Claims (Court).  The Court recently held 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Here, while it seems apparent the appellant is well aware of 
the condition for which the veteran was service connected at 
the time of his death, the notice letters that have been 
issued fail the second requirement of Hupp.  The notice 
letters of record generally address what is required to 
establish service connection for cause of death, but do not 
mention the appellant's specific contention regarding the 
veteran's post-traumatic stress disorder.  The Veterans Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  Accordingly, the Board finds that it 
is required to remand this case so that the appellant can be 
provided with a new VCAA notice letter that complies with the 
Court's holding in Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  The appellant should also 
be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, asked to 
provide any evidence in her possession 
that pertains to her claims, and 
advised of the bases for assigning 
ratings and effective dates.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claims 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




